Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 6, 1994, as amended July 21, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s generalized motion to dismiss the indictment was insufficient to preserve for appellate review his claim that the People failed to present legally sufficient evidence to prove his guilt (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Pinder, 199 AD2d 544; People v Coico, 176 AD2d 339). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.